Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 06/16/2022. Applicant’s argument, filed on 06/16/2022 has been entered and carefully considered. Claims 1-20 are pending.

The application filed on 02/16/2021 is a continuation of PCT/US2019/046929 filed on 08/16/2019 claiming priority to 62/719,360 0filed on 8/17/2018.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 06/16/2022, and 05/18/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

	
Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2016 has been entered. 

	
Examiner’s Note

Claims 1-5 refer to "A method of decoding a coded video bitstream”, Claims 6-10 refer to "A decoding device”, Claims 11-15 refer to " A method of encoding a coded video bitstream”, Claims 16-19 refer to "An encoding device”, and Claim 20 refers to "A non-transitory storage medium”,. Claims 6-20 are similarly rejected in light of rejection of claims 1-5, any obvious combination of the rejection of claims 1-5, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramonian et al. (US 20140086324 A1), hereinafter Ramasubramonian, in view of Chen et al. (US 20140016699 A1), hereinafter Chen, further in view of Wang et al. (US 20210044827 A1), hereinafter Wang.

	Regarding claim 1, Ramasubramonian discloses a method of decoding a coded video bitstream implemented by a video decoder, wherein the coded video bitstream comprises a slice header of a current slice and data represented in the current slice, the method comprising (Abstract): parsing the slice header from the coded video bitstream (Fig. 5, element 254), wherein the slice header comprises a reference picture list syntax structure (Fig. 5, element 256, it is obvious to the ordinary skill in the art, e.g., Sjoberg et al., US 20210203923 A1, [0137]); deriving, based on the reference picture list syntax structure, a reference picture list of the current slice (Fig. 5, element 256); and obtaining, based on the reference picture list, at least one reconstructed block of the current slice (Fig. 5, element 258).  
	Ramasubramonian discloses all the elements of claim 1 but Ramasubramonian does not appear to explicitly disclose in the cited section parsing a parameter set represented in the coded video bitstream, wherein the parameter set comprises a set of reference picture list syntax structures; reference picture list syntax structure.
	However, Chen from the same or similar endeavor teaches parsing a parameter set represented in the coded video bitstream, wherein the parameter set comprises a set of reference picture list syntax structures; reference picture list syntax structure ([0071], [0125]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramasubramonian to incorporate the teachings of Chen to have fewer commands and reduction in number of bits in the bitstream (Chen, [0032]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
of modification can be applied/extended to the other related/dependent claims.
	Ramasubramonian in view of Chen further in view of Wang discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section each comprising a list index, reference picture list index (listIdx, rplsIndx).
	However, Wang from the same or similar endeavor teaches each comprising a list index, reference picture list index (listIdx, rplsIndx) ([0173]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramasubramonian in view of Chen further in view of Wang to incorporate the teachings of Wang for efficient use of the decoded picture buffer (Wang, [0048]-[0049]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Ramasubramonian in view of Chen further in view of Wang discloses the method of claim 1, wherein an order of entries in the reference picture list syntax structure is the same as an order of corresponding reference pictures in the reference picture list, and wherein each entry in the reference picture list syntax structure describes a corresponding reference picture in the reference picture list (Ramasubramonian, [0030], [0070], [0080], [0131]-[0132], Chen, [0026], [0125], it is obvious to the ordinary skill in the art).  

	Regarding claim 3, Ramasubramonian in view of Chen further in view of Wang discloses the method of claim 1, wherein the at least one reconstructed block is used to generate an image displayed on a display of an electronic device (Ramasubramonian, Fig. 5, [0030], [0070], [0080], [0131]-[0132], Chen, [0026], [0125], it is obvious to the ordinary skill in the art).  

	Regarding claim 4, Ramasubramonian in view of Chen further in view of Wang discloses the method of claim 1, wherein the reference picture list comprises a list of reference pictures used for inter prediction of the at least one reconstructed block (Ramasubramonian, Fig. 5, [0030], [0070], [0080], [0131]-[0132], Chen, [0026], [0095], [0125], it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Ramasubramonian in view of Chen further in view of Wang discloses the method of claim 1, wherein the current slice is a P slice or a B slice (Ramasubramonian, Fig. 5, [0004], [0024], [0030], [0070], [0080], [0131]-[0132], Chen, Table 1, [0026], [0095], [0125], it is obvious to the ordinary skill in the art).

Regarding claim 6-20, See Examiner’s Note.

	
Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487